DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     The amendments to the title and specification of the disclosure in the submission filed 12/15/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Sections 8-9 of the Office Action dated 9/15/2021 are respectfully withdrawn.
     The amendments to Claims 1, 4, 7, 13, 21-22, 28 in the submission filed 12/15/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 10 of the Office Action dated 9/15/2021 are respectfully withdrawn.

Double Patenting
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
     The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
     Claims 1, 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of U.S. Patent No. 8804220. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-23 of U.S. Patent No. 8804220 similarly claims and discloses a display device (See for example Claims 1, 21) for generating a holographic reconstruction of an object on a principle of a Fourier hologram (See for example Claim 1, line 2), the display device including a light source, an optical system and a spatial light modulator (See for example Claim 1, lines 3-4), the optical system illuminates the spatial light modulator, the optical system images the light source into an observer plane, and the holographic reconstruction of the object being visible by an observer if eyes of the observer are placed at the observer plane (See for example Claim 1, lines 5-9); the display device is adapted to encode a hologram on the spatial light modulator (See for example Claim 1, lines 10- 11), a computer calculating the hologram such that the holographic reconstruction of the object is visible by the observer behind the spatial light modulator when observed by the observer at the observer plane (See for example Claim 1, lines 10-14).  Claims 1-23 of U.S. Patent No. 8804220 further similarly claims and discloses a computing device adapted to supply data defining a video hologram to the above display device to cause that display device to generate a holographic reconstruction of the object (See for example Claim 20); a display screen when displaying a hologram computed by using the above display device (See for example Claim 21); and a holographic reconstruction from a hologram generated by the above display device (See for example Claim 22).

Allowable Subject Matter
     Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
12/29/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872